ORDER

PER CURIAM.
Christopher Horton (Defendant) appeals from the judgment of the Circuit Court of Jefferson County entered upon his conviction by a jury of child molestation in the first degree. Defendant raises two points on appeal: (1) the trial abused its discretion when it overruled Defendant’s objection and allowed D.C.’s mother to testify that D.C. did not lie very often and (2) the trial court abused its discretion when it denied Defendant’s requests for a mistrial and a new trial after D.C. became nauseated and had to leave the courtroom during direct examination by the State. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).